Broyx.es, 0. J.
The defendant was convicted of the offense charged, and his motion for a new trial was overruled, but the only assignment of error in the bill of exceptions is upon the rendition of the verdict, and it does not affirmatively appear from the bill of exceptions and the record that the bill of exceptions was tendered to the judge within twenty days of the judgment complained of. This court, therefore, is without authority to entertain the bill of exceptions.

Writ of error dismissed.


Luke and Bloodworth, JJ., concur.